Name: 2013/141/EU: Council Decision of 18Ã March 2013 appointing a Spanish member and three Spanish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-03-20

 20.3.2013 EN Official Journal of the European Union L 77/24 COUNCIL DECISION of 18 March 2013 appointing a Spanish member and three Spanish alternate members of the Committee of the Regions (2013/141/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposals of the Spanish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) A members seat has become vacant following the end of the term of office of Mr Francisco Javier LÃ PEZ Ã LVAREZ. Three alternate members seats have become vacant following the end of the terms of office of Mr Guillermo ECHENIQUE GONZÃ LEZ, Mr SenÃ ©n FLORENSA I PALAU and Ms Elvira SAINT-GERONS HERRERA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr IÃ ±igo URKULLU RENTERIA, Presidente del Gobierno Vasco; and (b) as alternate members:  Ms MarÃ ­a Ã ngeles ELORZA ZUBIRÃ A, Secretaria General de AcciÃ ³n Exterior del Gobierno Vasco,  Mr Roger ALBINYANA I SAIGÃ , Secretario de Asuntos Exteriores, Generalitat de CataluÃ ±a,  Ms MarÃ ­a Sol CALZADO GARCÃ A, Secretaria General de AcciÃ ³n Exterior de la Junta de AndalucÃ ­a. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 March 2013. For the Council The President S. COVENEY (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.